Citation Nr: 1450657	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-17 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for the residuals of left above-the-knee amputation. 

2.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2014, the Board remanded this case for a hearing on appeal.  In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the VA electronic claims file.

In addition to the paper claims file, the Veteran has a VA electronic claims file.  The documents included therein are either duplicative of evidence in the paper file or irrelevant to the issues on appeal except as to the 2014 hearing transcript.

It is noted that an additional issue has been added to the appeal regarding scar as a separately ratable residual disability from left above-the-knee amputation.

At his September 2014 hearing on appeal, the Veteran raised claims for erectile dysfunction, circulatory disorder, and right leg conditions of the knee, foot and toes (claimed as secondary to service-connected disability).  These claims are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.



FINDINGS OF FACT

1.  The Veteran is rated at the maximum schedular level for left above-the-knee amputation in the absence of disarticulation with loss of extrinsic pelvic girdle muscles.

2.  The Veteran has a painful scar at the amputation site of the left above-the-knee amputation.

3.  The Veteran's low back disability is manifested by forward flexion better than 30 degrees; neither favorable nor unfavorable ankylosis of the entire thoracolumbar spine is shown.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an evaluation in excess of 80 percent for left above-the-knee amputation is without legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5161 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The criteria for a 10 percent evaluation for painful scar at the amputation site of the left above-the-knee amputation are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2014).

3.  The criteria for an evaluation in excess of 20 percent for lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a February 2008 letter, prior to the rating decision on appeal.  VA provided the Veteran with supplemental notice on his claims for increase in September 2008 following receipt of his notice of disagreement.

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  Lastly, VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

It is noted that the VLJ conducting the September 2014 Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ explained the issues on appeal, accepted testimony concerning the severity of the Veteran's disorders, and inquired about the existence of supporting evidence that may have been overlooked.  Here, the testimony reflects an understanding of the issues on appeal.

Finally, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  VA fulfilled the Veteran's hearing request.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks increased disability ratings for service-connected residuals of left above-the-knee leg amputation and lumbosacral strain with degenerative disc disease.  The Veteran testified as to the worsening of these disabilities in September 2014.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  It is essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

B.  Left Above-the-Knee Amputation 

The Veteran is rated at the 80 percent disability level for left leg above knee amputation under Diagnostic Code 5161.  Diagnostic Code 5161 provides a maximum 80 percent disability rating for amputation of the upper third, one-third of the distance from perineum to knee.  Therefore, as a matter of law, an evaluation in excess of 80 percent for left leg above knee amputation is not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).

Report of VA examination dated in February 2008 showed an 8 millimeter left leg stump after removal of prosthesis with considerable tenderness of the scar in the mid stump.  The left hip had range of motion as follows:  75 degrees flexion, 10 degrees extension, 30 degrees abduction and 10 degrees adduction, without complaint of pain.  There was no obvious skin breakdown.

The Board has considered whether a higher or separate evaluation may be assigned under any other potentially applicable schedular criteria.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, the Board finds no basis to award a higher or separate evaluation under any other criteria of 38 C.F.R. § 4.71a.  It is noted that the evidence does not reflect amputation of the thigh, disarticulation, with loss of extrinsic pelvic girdle muscles to warrant a 90 percent disability rating under Diagnostic Code 5160.  38 C.F.R. § 4.71a, Diagnostic Code 5160.  Also, even if separate ratings could be assigned for each manifestation of the left leg, the combined rating may not be higher than the rating for amputation of the limb at the affected point, which is no more than 80 percent in this case.  See 38 C.F.R. § 4.68; 4.71a, Diagnostic Codes 5161-5167.  Therefore, a schedular disability rating in excess of the currently assigned 80 percent is not available for the Veteran's left leg amputation above the knee disability.

Notwithstanding the above, the Board finds a that a 10 percent evaluation is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 based on painful scar at left above-the-knee amputation site.

Accordingly, while a separate 10 percent evaluation for painful scar of the left above-the-knee amputation site is granted, the claim for an increased evaluation for residuals of left above-the-knee amputation is denied.  There is no basis for a staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings).  Also, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.

C.  Lumbosacral Strain

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  The Veteran's low back disability is evaluated under Diagnostic Code 5237 pertaining to lumbar strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the General Rating Formula, a 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Normal ranges of motion of the thoracolumbar spine include: Flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2014).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

In this case, the Veteran testified that he has back pain and regularly sees a chiropractor for treatment of symptoms.  On VA examination in February 2008, the Veteran reported low back pain with flare-ups twice a month.  He reported that he is never pain free.  He reported shooting pain from the left hip and thigh.  He reported difficulty getting in and out of cars, with walking and standing for long periods of time.  He ambulates with a cane.  On VA examination in August 2010, the Veteran complained of increased back pain and severe flare-ups.  He denied incapacitating episodes.  He reported treating his symptoms with chiropractic manipulation, rest and medicine.  He reported 15 days lost from work.

Report of VA examination dated in February 2008 reflects that the Veteran walked very slowly with a stiff legged gait, a prosthetic left leg and cane.  There was tenderness of the L5-S1 region.  Range of motion was 75 degrees on flexion with pain, 15 degrees extension, 40 degrees bilateral flexion, and 40 degrees bilateral rotation.  There was no change with repetitive motion testing.  Report of VA examination dated in August 2010 reflects antalgic gait and decreased range of motion.  There was 45 degrees flexion, 10 degrees extension, 20 degrees bilateral flexion; and 35 degrees bilateral rotation.  There was no pain, weakness, fatigability, incoordination, or instability to include after repetitive use testing.  X-ray dated in June 2010 showed mild narrowing of the L5-S1 with an impression for mild degenerative disc disease.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent lumbar strain with degenerative disc disease.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

An evaluation in excess of 20 percent requires evidence that more nearly reflects forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  At worst during the appeal period, the Veteran's flexion is 45 degrees and not 30 degrees or worse, and there is no indication of ankylosis.  The schedular criteria provide that forward flexion of the thoracolumbar spine greater than 30 but not greater than 30 degrees warrants a 20 percent evaluation.  The Veteran's disability more nearly approximates the criteria for the 20 percent schedular evaluation.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment and pain.  See DeLuca, supra.  Additionally, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion not greater than 30 degrees or favorable/unfavorable ankylosis of the entire thoracolumbar spine.  The Court has indicated that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule.  Although the record shows that the Veteran has degenerative disc disease, the record does not reflect that the Veteran has had any incapacitating episodes related to this disability as is required for a rating under this criteria.  It is noted that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Additionally, the record shows no separately ratable neurological symptoms.  To the extent that the Veteran reported radicular-type symptoms, the Board observes that the RO awarded a separate 20 percent evaluation for radiculopathy of the left lower extremity and the Veteran has not appealed this evaluation.

Accordingly, the weight of evidence is against the claim for increase.  Also, there is no basis to stage the rating for the low back as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating for either period.  See Hart, supra.  There is no doubt to resolve.  Gilbert, supra.

D.  Other Considerations

The Board has considered whether the record suggests that the Veteran is unemployable as a result of service-connected disability.  On the contrary, the Veteran has not so contended and the record does not suggest unemployability.  The record shows that in March 2008 the Veteran indicated that he had been recently terminated from his 17 year employment as a newspaper reporter, but he was actively pursuing new employment.  The record shows that he was again employed in 2010 and at the time of his Board hearing in 2014.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities herein adjudicated are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

An evaluation in excess of 80 percent for the residuals of left above-the-knee amputation is denied.

A separate 10 percent evaluation for scar of the left above-the-knee amputation site is granted.

An evaluation in excess of 20 percent for lumbosacral strain with degenerative disc disease is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


